FILED
                            NOT FOR PUBLICATION
                                                                               DEC 7 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


YINGHUI ZHANG,                                   No. 16-71187

              Petitioner,                        Agency No. A097-859-358

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 19, 2021
                             San Francisco, California

Before: W. FLETCHER and MILLER, Circuit Judges, and KORMAN,** District
Judge.


      Yinghui Zhang (“Zhang”) petitions for review of a decision by the Board of

Immigration Appeals (“BIA”) denying his untimely and numerically barred motion


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
to reopen based on changed country conditions. We have jurisdiction under 8

U.S.C. § 1252, and we deny the petition.

      We review the BIA’s “denial of a motion to reopen for abuse of discretion.”

Bonilla v. Lynch, 840 F.3d 575, 581 (9th Cir. 2016) (citing Iturribarria v. INS, 321

F.3d 889, 894 (9th Cir. 2003)). “The BIA abuses its discretion when its decision is

arbitrary, irrational, or contrary to law.” Id. (quoting Avagyan v. Holder, 646 F.3d

672, 678 (9th Cir. 2011)). To prevail on a motion to reopen on the basis of

changed country conditions, a petitioner must:

      (1) produce evidence that conditions have changed in the country of
      removal; (2) demonstrate that the evidence is material; (3) show that the
      evidence was not available and would not have been discovered or presented
      at the previous hearings; and (4) “demonstrate that the new evidence, when
      considered together with the evidence presented at the original hearing,
      would establish prima facie eligibility for the relief sought.”

Agonafer v. Sessions, 859 F.3d 1198, 1204 (9th Cir. 2017) (quoting Toufighi v.

Mukasey, 538 F.3d 988, 996 (9th Cir. 2008)).

      The BIA did not abuse its discretion in denying Zhang’s motion to reopen.

In his motion to reopen, Zhang claimed that new developments lent additional

support to his initial claim that he would be persecuted if removed to China on

account of his efforts to publicize his employer’s corrupt practices. The BIA

concluded that the new evidence produced by Zhang is not material because Zhang



                                           2
had previously been found not credible in his claim that he had been a

whistleblower in China. Zhang argues that the BIA erred, under Yang v. Lynch,

822 F.3d 504 (9th Cir. 2016), in relying on an Immigration Judge’s (“IJ”) adverse

credibility determination from his prior hearing. In Yang, the petitioner had been

found not credible in his testimony supporting his asylum claim based on alleged

government corruption. Id. at 507. Petitioner later moved to reopen based on his

claimed conversion to Christianity. Id. We held in Yang that the IJ’s prior adverse

credibility finding could not be used as the basis for finding Yang’s new claim not

credible. Id. at 509. Here, in contrast, the events that post-dated the previous

adverse credibility determination are all directed to the truth of Zhang’s initial

claim based on his alleged whistleblowing, which the IJ has already found not

credible. Without a new claimed ground for relief, this case does not come within

the rationale of Yang, and the BIA did not abuse its discretion in finding Zhang’s

new evidence immaterial.

      PETITION DENIED.




                                           3